DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 3, 10, 12, and 19 were amended.  Claims 2, 4, 5, 11, 13, 14, 20, 22, and 23 were cancelled.  Claims 1, 3, 6-10, 12, 15-19, 21, and 24-27 are pending before the Office.

Response to Arguments
The objection to claims 1, 10, and 19 are withdrawn in view of the amendments to the claims.
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claims 4, 5, 13, 14, 22, and 23 are withdrawn in view of the cancellation of the claims.
Applicant’s arguments, see pg. 7, filed 2/10/2021, with respect to claims 1, 10, and 19 have been fully considered and are persuasive (incorporation of limitations previously objected to).  The 35 USC 102 rejections of claims 1, 10, and 19 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 6-10, 12, 15-19, 21, and 24-27 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art of record teaches or fairly suggests, in combination with all other limitations of the device, system, and method for measuring blood pressure using a shell designed for accommodating a finger as claimed that includes 
An updated search yielded the following references:

Nakagawara (US 7524291) teaches a finger sphygmomanometer that includes a pneumatic supply line (13) for a cuff (see Figs. 2 and 4).  However, Nakagawara lacks a rectangular support member with a slot for the pneumatic supply line.  The pneumatic supply line is directed through the opening of the shell shown in Fig. 4.  
Fine et al. (US 2018/0310891) teaches a finger blood pressure monitor shown in Fig. 4A.  The shell includes an opening for a pneumatic tube (124) but like Nakagawara, lacks the rectangular support member with a slot for the pneumatic supply line. 
Close et al. (US 5002061) teaches a finger blood pressure cuff that is typical of most designs in this field.  A pneumatic supply line (21) is directly connected to the cuff around the finger without the need for directing it through any type of slot (see Fig. 1 where line 21 directly connects to bladder 23.  There is a device that could be interpreted as a support member (25) that is rectangular and includes a slot (26) but the slot is not designed to receive the pneumatic supply line (the slot is used to secure the cuff around the finger).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 6-10, 12, 15-19, 21, and 24-27 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791